DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 3-23 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al.(US 2016/0150840). Enomoto et al. (hereinafter Enomoto) discloses a glove made of
rubber/resin that is sufficiently pliable without any substantial restriction when worn and used in
food industry that contains magnetic attractive metal/ferrous material/ components beforehand
and any pieces of the glove are detected by a metal detection apparatus/non-contact detection
apparatus/x-ray, subparagraphs 2, 18 and 49. Further, the magnetic attractive metal/ferrous
material/components in form of particles are dispersed in a sheet/film material added to other
ingredients/rubber/resin from which the glove is formed when in a liquid/emulsion condition,
subparagraphs 11- 12 and 21. Also, the components are provided in a powder form,
subparagraph 9. Additionally, the components are substantially uniformly dispersed throughout
the sheet material used to form the glove, subparagraphs 30 and 39. The attractive metal/ferrous
material/ components being detectable by the metal detection apparatus/non-contact detection
apparatus/x-ray, subparagraph 43-50 can be made of manganese, subparagraph 26.



It would have been obvious to one skilled in the art before the effective date of the
claimed invention that the glove of Enomoto being formed by method of manufacturing with a
glove former, subparagraphs 12 and 138 is adapted to be positioned about the palm, back and
finger of the hand when worn so that portions of gloves damaged are easily detected to
minimized food contamination or end use thereof.
With regard to claim 6, it would have been obvious to one skilled in the art before the
effective date of the claimed invention that the glove of Enomoto made of rubber/resin being
formed through process when in a liquid/emulsion condition can include but not limited to the
magnetic attractive metal/ferrous material/ components provided substantially as a liquid that is
added to the sheet material/film in order to make the glove more efficiently or depending on the
end use thereof.
With regard to claims 9-11, subparagraph 12 of Enomoto discloses that magnetic
particles being substantially in a powder form having a given average particle diameter size of
1um. Therefore, it would have been obvious to one skilled in the art before the effective date of
the claimed invention that average particle dimeter size of Enomoto through routine
experimentation can include but not limited to within a range of 1-500 microns, etc. in order to
enhance the magnetic characteristics of the glove to raise detection sensitivity based on the non-
contact detection apparatus or depending on end use thereof.
 




With regard to claims 13, 15 and 22-23, subparagraph 26 of Enomoto discloses the glove being made of various ferrous oxides. Therefore, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the ferrous material of Enomoto can
include but not limited to a ferrous oxide, barium, etc. as such material are substantially magnetic
as known in the materials art that would aid detection when portions of gloves are damaged to
minimized food contamination or end use thereof.
With regard to claim 16, it would have been obvious to one skilled in the art before the
effective date of the claimed invention that the components detectable by a metal detection
apparatus/non-contact detection apparatus/x-ray of Enomoto can be provided with greater
density to areas/locations that other portions of the glove in order to raise the detection
sensitivity to easily find portions of gloves that are damaged to minimize food contamination or
end use thereof.
With regard to claims 17 and 18, it would have been obvious to one skilled in the art
before the effective date of the claimed invention that the components detectable by a metal
detection apparatus/non-contact detection apparatus/x-ray of Enomoto can additionally having a
coating with ferrous particles to increase the range of the detection sensitivity to detect
contamination pieces of glove in food product quickly as a safety measure.
 
Furthermore, with regard to claims 19-21, it would have been obvious to one skilled in
the art before the effective date of the claimed invention that the glove of Enomoto when formed
can be provided with antimicrobial agent therein when in the liquid condition as known in the

glove making art and the glove is biodegradable to that the device prevents germs from
spreading while being environment friendly or depending on end use thereof.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.
The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
Response to Amendment
 3.	The amendment and arguments filed on August 2, 2022 have been considered. In view of 

such 112-2nd rejection of claims 3-8, 12, 16-18 and 20 have been withdrawn. However, the 

amendment has prompted this office action to be made FINAL. Applicant argues that Enomoto 

‘840 create a glove and fragments detectable only by a metal detection apparatus as indicated in 

paragraphs 1-34 and not both detectable by metal detection apparatus and X-ray detection 

apparatus.  The examiner respectfully disagrees since the prior art of Enomoto’ 840 is detectable 

by metal detection apparatus, subparagraph 43 and X-ray detection apparatus, subparagraphs 49-

50.  Furthermore, Applicant argues that Enomoto ‘840 refers to X-ray measurement apparatus, 

subparagraph 50 to analyze a sample piece of glove and not the same as creating a glove X-ray 

detectable. The examiner disagrees since Applicant has not provided any method claims to create 

a glove X-ray detachable but recites apparatus claims to a glove that is both detectable by a metal 



detection apparatus and X-ray detection apparatus as disclosed by Enomoto’840.   

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The prior art cited on PTO-892 discloses elastomeric gloves having particles being
detectable by metal detectors/x-ray detectors.

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 4, 2022					 	/TAJASH D PATEL/                                                                                   		 Primary Examiner, Art Unit 3732